By JUDGE DUNCAN M. BYRD, JR.
The plaintiff seeks to remand the above styled matter to the Alleghany County General District Court upon the grounds that it was improperly removed pursuant to § 16.1-92, Code of Virginia, 1950, as amended, which provides in part that the "[General District] judge shall, at any time on or before the return day of the process, or within ten days after such return day, if trial has not commenced . . ., remove the action." The return day of the process in this case was March 16, 1981. The removal Order was February 8, 1982, clearly more than ten days after the "return date", as distinguished from "trial date."
However, there was no appeal of the General District Court’s Order pursuant to Code of Virginia § 16.1-106, therefore the Order became final after the lapse of ten days (§ 16.1-106) with the possible exception [of the] rehearing jurisdiction pursuant to Code of Virginia § 16.1-97, which expired after the lapse of thirty days. Being of the opinion the time limitations of Code of Virginia § 16.1-92 are procedural and not jurisdictional, this Court has no jurisdiction to remand this matter to the General District Court.